Title: To George Washington from Francis Hopkinson, 14 November 1777
From: Hopkinson, Francis
To: Washington, George



Sir
Borden Town [N.J.] 14: Novr 1777

The Intimacy of my Connection with Mr Duché renders all Assurances unnecessary that the Letter addressed by him to your Excely on the 8: of Octr last gives me the greatest Concern—I flatter myself some undue Means have been used to induce him to write such a Letter, so incompatable with the amiable Character he has ever maintained & so fatal to his Reputation. & I could not forbear communicating some of my Sentiments to him on the occasion. These I might probably have been able to conveyed to him by secret Means but did not chuse to risque the Imputation of a clandestine Correspondance. I have therefore taken the Liberty to send the enclosed Letter to you unsealed for your Perusal Resting it entirely on your better Judgment to cause it to [be] forwarded or not. I hope your Excelncy will pardon my giving you this Trouble. The Occasion is a very interesting One to me—My Friendship for Mr Duché calls upon me to do all I can to warn him against the fatal Consequences of his ill-advised Step—that he may, if possible, do some thing to avert them before it is too late. I am Sir With the warmest Wishes of my Heart for your Wellfare Your sincere friend & very hble servt

Fr. H.

